  Case 5:20-cv-00190-JPB Document 1 Filed 08/31/20 Page 1 of 11 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF WEST VIRGINIA
                                    AT WHEELING

BEVERLY BURKE, Individually and
As Executrix of the ESTATE OF
DAVID REED BURKE, Deceased

       Plaintiff,                                      JURY TRIAL DEMANDED

vs.                                        //////                        5:20-CV-190 (Bailey)
                                                       CIVIL ACTION NO. __________

GP TRANSPORTATION CO. d/b/a                             (Removed from the Circuit Court of
GP TRANSCO; CINTAS CORPORATION; and                     Ohio County, West Virginia, Civil
SCHNEIDER LOGISTICS, INC. a/k/a                         Action No. 20-C-163)
SCHNEIDER INTERNATIONAL

       Defendants.

                                   NOTICE OF REMOVAL

       NOW COMES the Defendant Schneider Logistics, Inc., erroneously named as

Schneider Logistics, Inc. a/k/a Schneider International, by and through counsel, Melvin F.

O’Brien, Esquire; Michelle D. Baldwin, Esquire; and Dickie, McCamey & Chilcote, L.C., and

removes the above-captioned lawsuit pursuant to 28 U.S.C. §§1441 et seq., from the Circuit

Court of Ohio County, West Virginia, where it has been assigned Civil Action No. 20-C-163, to

the United States District Court for the Northern District of West Virginia, at Wheeling.

       This Court has both diversity jurisdiction and federal question jurisdiction over this

action. This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) because this

is an action between citizens of different States and the amount in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs. This Court has federal question

jurisdiction pursuant to 28 U.S.C. § 1331 because this action involves the preemption of the

Plaintiffs’ claims by the Federal Aviation Administration Authorization Act (“FAAAA”), 49

U.S.C. § 14501(c). To the extent that this Court does not have original jurisdiction over
     Case 5:20-cv-00190-JPB Document 1 Filed 08/31/20 Page 2 of 11 PageID #: 2




certain claims, it should exercise supplementary jurisdiction over this entire action pursuant

to 28 U.S.C. § 1367 because all of the claims are so related to form the same case or

controversy. Defendant in support thereof avers as follows:

        1.     Plaintiff Beverly Burke individually (hereinafter “Plaintiff Burke”), and

Plaintiff Beverly Burke as Executrix of the Estate of David Reed Burke (hereinafter “Plaintiff

Estate”), commenced the above captioned action against the Defendants, GP Transportation

Co. d/b/a GP Transco; Cintas Corporation; and Schneider Logistics, Inc. a/k/a Schneider

International, in the Circuit Court of Ohio County, West Virginia, Civil Action No. 20-C-163.

        2.     The Defendant Schneider Logistics, Inc. (hereinafter “Defendant Schneider”)

was served with Plaintiffs’ Complaint via the Secretary of State on August 4, 2020. Pursuant

to 28 U.S.C. 1446(a), a copy of both the Summons and Complaint is attached hereto as Exhibit

1.

        3.     The time within which Defendant Schneider is required to file the Notice of

Removal of this action to the United States District Court for the Northern District of West

Virginia has not expired at the time of its filing and service.

        4.     Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of the Docket Sheet

maintained by the Circuit Court of Ohio County is attached hereto as Exhibit 2.

        5.     Pursuant to LR Gen P 5.01(c), within twenty-one (21) days of the removal of

an action from state court, undersigned counsel will file the certified state court record in

CM/ECF.

        6.     Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b)(2), as the events

giving rise to the Plaintiff’s claim occurred in Ohio County, West Virginia, which is situated

in the Northern District of West Virginia, Wheeling Division. In addition, Ohio County, West



                                                 2
  Case 5:20-cv-00190-JPB Document 1 Filed 08/31/20 Page 3 of 11 PageID #: 3




Virginia, where this action was initially filed, is within the jurisdiction of the United States

District Court for the Northern District of West Virginia.

       7.      As grounds for said removal, Defendant Schneider states that this civil action

is one which may be removed to the United States District Court, pursuant to the provisions

of 28 U.S.C. §1441, on three (3) grounds. First, this Court has diversity jurisdiction pursuant

to 28 U.S.C. § 1332(a)(1) because this is an action between citizens of different States and

the amount in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs. Second, this Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves the preemption of the Plaintiffs’ claims by the FAAAA, 49 U.S.C.

§ 14501(c). Third, to the extent that this Court does not have original jurisdiction over

certain claims, it should exercise supplementary jurisdiction over this entire action pursuant

to 28 U.S.C. § 1367 because all of the claims are so related to form the same case or

controversy.

                                  DIVERSITY JURISDICTION

       8.      This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(1)

because this is an action between citizens of different States and the amount in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs.

       9.      Plaintiff Burke is a citizen of and is domiciled in the state of West Virginia. See

generally Exhibit 1, Complaint, ¶ 1.

      10.      Plaintiff Estate is a citizen of and is domiciled in the state of West Virginia. See

generally Exhibit 1, Complaint, ¶ 4.

      11.      Defendant Schneider is, and was at all times relevant hereto, a corporation

organized and existing under the laws of the State of Wisconsin, with its principal place of



                                                 3
  Case 5:20-cv-00190-JPB Document 1 Filed 08/31/20 Page 4 of 11 PageID #: 4




business located at 3101 South Packerland Drive, Green Bay, Wisconsin, 54313. Accordingly,

Defendant Schneider is a citizen of and is domiciled in the state of Wisconsin. See Exhibit 1,

Complaint, ¶ 8.

      12.      Defendant GP Transportation Co. d/b/a GP Transco is, and was at all times

relevant hereto, a corporation organized and existing under the laws of the State of Illinois,

with its principal place of business located at 7955 South Cass Avenue, Darien, Illinois 60561.

Accordingly, Defendant GP Transportation Co. d/b/a GP Transco is a citizen of and is

domiciled in the state of Illinois. See Exhibit 1, Complaint, ¶ 6.

       13.     Defendant Cintas Corporation is, and was at all times relevant hereto, a

corporation organized and existing under the laws of the State of Washington, with its

principal place of business located at 6800 Cintas Boulevard, Mason, Ohio, 45040.

Accordingly, Defendant Cintas Corporation is a citizen of and is domiciled in the state of

Washington and/or Ohio. See Exhibit 1, Complaint, ¶ 7.

       14.     Therefore, for purposes of this Court’s exercise of jurisdiction pursuant to 28

U.S.C. §1332, there is complete diversity of citizenship as between the Plaintiffs and

Defendants in this matter.

       15.     Cumulatively, Plaintiffs seek both special and general compensatory damages

associated with the death of David Reed Burke, including damages to the decedent’s Estate

and beneficiaries pursuant to West Virginia Code § 55-7-5 et seq., as well as punitive

damages. Plaintiffs contend that the decedent was conscious and alert and experienced

physical and mental pain before ultimately passing away as a result of injuries sustained in

the motor vehicle accident which is the subject of this case. In addition, prior to the filing of

the instant lawsuit, the Plaintiff submitted a settlement demand in the amount of one million



                                                 4
  Case 5:20-cv-00190-JPB Document 1 Filed 08/31/20 Page 5 of 11 PageID #: 5




dollars ($1,000,000.00) to Defendant G.P. Transportation Co, which is attached hereto as

Exhibit 3. See Heller v. TriEnergy, Inc., 2012 U.S. LEXIS 94003 (N.D. W.Va.).

       16.     In light of the nature and extent of the decedent’s injuries, the possible

recoverable damages, and the pre-suit settlement demand, it is clear that the sum in

controversy in this civil matter exceeds the sum of Seventy-Five Thousand Dollars

($75,000.00), exclusive of interest and costs.

                                Federal Question Jurisdiction

       17.     This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves the preemption of the Plaintiffs’ claims by the FAAAA, 49 U.S.C.

§ 14501(c).

       18.     Plaintiffs claim that David Reed Burke died when his motor vehicle was rear-

ended by the tractor trailer driven by Santari Sias, Jr, who was employed by Defendant GP

Transco, which was hired by Defendant Schneider and Defendant Cintas Corporation to

transport Cintas’ goods. See Exhibit 1, Complaint, ¶¶ 5, 10-14.

       19.     Specifically, Under West Virginia common law and pursuant to the West

Virginia Wrongful Death Act, § 55-7-5 et seq., Plaintiffs seek to hold Defendants financially

responsible for injuries allegedly resulting from the manner in which the Defendants acted,

or failed to act, in connection with the transportation of goods by tractor trailer. See generally

Exhibit 1, Complaint.

       20.     In 1980, Congress deregulated interstate trucking so that the rates and

services offered by trucking companies and brokers would be set by the market rather than

by government regulation. See Motor Carrier Act of 1980, 94 Stat. 793. Later, in 1994, to

bolster deregulation, Congress included a provision within the FAAAA, 108 Stat. 1605-06,



                                                 5
  Case 5:20-cv-00190-JPB Document 1 Filed 08/31/20 Page 6 of 11 PageID #: 6




which expressly provides that state regulation of the trucking industry is preempted:

       a State, political subdivision of a State, or political authority of 2 or more
       States may not enact or enforce a law, regulation, or other provision having
       the force and effect of law related to a price, route, or service of any motor
       carrier (other than a carrier affiliated with a direct air carrier covered by
       section 41713(b)(4)) or any motor private carrier, broker, or freight
       forwarder with respect to the transportation of property.

49 U.S.C. § 14501(c)(1). In interpreting this provision, the Supreme Court has determined:

       (1) that [s]tate enforcement actions having a connection with, or reference to
       carrier rates, routes, or services are preempted; (2) that such preemption
       may occur even if a state law’s effect on rates, routes, or services is only
       indirect; (2) that, in respect to preemption, it makes no difference whether a
       state law is consistent or inconsistent with federal regulation; and (4) that
       preemption occurs at least where state laws have a significant impact related
       to Congress’ deregulatory and preemption-related objectives.

Rowe v. New Hampshire Motor Transport Ass’n, 552 U.S. 364, 370-71 (2008) (citing Morales

v. Trans World Airlines, Inc., 504 U.S. 374 (1992)) (internal citations and punctuation

omitted).

       21.    FAAAA preempts not only state statutes and administrative regulations

governing the trucking industry but also state-law private causes of action that come within

its terms. See, e.g., Smith v. Comair, Inc., 134 F.3d 254 (4th Cir. 1998); Deerskin Trading Post,

Inc. v. United Parcel Service of America, Inc., 972 F. Supp. 665, 672 (N.D. Ga. 1997); Creagan v.

Wal-Mart Transportation, LLC, 354 F. Supp. 3d 808 (N.D. Ohio 2018) (personal injury claims

against shipping entity and broker conclusively preempted by the FAAAA).

       22.    The personal injury claims of the Plaintiff are barred by FAAAA Preemption

under 49 USC § 14501 because the claims of the Plaintiff affect the price, routes, and service

of the Defendants as freight broker(s), or in the alternative, as motor carrier(s) with respect

to the transportation of property.

       23.    Federal question jurisdiction under 28 U.S.C. § 1331 exists in cases of


                                                6
  Case 5:20-cv-00190-JPB Document 1 Filed 08/31/20 Page 7 of 11 PageID #: 7




“complete preemption,” where a “federal statute completely preempts the state-law cause of

action,” because such “a claim which comes within the scope of that action, even if pleaded

in terms of state law, is in reality based on federal law.” See Gillum v. High Standard, LLC, No.

SA-19-CV-1378-XR, 2020 WL 444371, at *2 (W.D. Tex. Jan. 27, 2020) (discussing federal

jurisdiction and holding a broker-defendant properly removed a state law cause of action

that was completely preempted by the FAAAA).

       24.       In addition to FAAAA preemption, federal field preemption also applies to the

regulation of motor carriers and freight brokers.

                                   Supplemental Jurisdiction

       25.       If this Court does not have original jurisdiction over certain claims, it has

supplemental jurisdiction over this entire action pursuant to 28 U.S.C. § 1367 because all of

the claims are so related to form the same case or controversy. See Myles Lumber Co. v. CNA

Fin. Corp., 233 F.3d 821, 824 (4th Cir. 2000) (outlining principles of supplemental

jurisdiction).

       26.       To the extent that the amount in controversy for either Plaintiff Burke or

Plaintiff Estate does not arise to the threshold $75,000, this Court should exercise

supplemental jurisdiction over the insufficient claim because all of the claims clearly form

the same case or controversy.

       27.       To the extent that the FAAAA preemption does not apply to all of the Plaintiffs’

claims, this Court should exercise supplementary jurisdiction over the non-preempted

claims because they clearly form the same case or controversy. See Edward D. Jones & Co., LP

V. Clyburn, United States District Court, Civil Action No. 7:20CV00433 (W.D. Va. August 19,

2020, Conrad, J.) (exercising supplemental jurisdiction over plaintiff’s related state-law



                                                 7
  Case 5:20-cv-00190-JPB Document 1 Filed 08/31/20 Page 8 of 11 PageID #: 8




claims arising from same controversy).

       29.    The entire Complaint stems from the same incident, and it promotes judicial

economy, convenience, fairness, and comity to resolve all issues stemming from this incident

together before this Court.

                                         Conclusion

       30.    Concurrent with the filing of this Notice of Removal, Defendant Schneider has

filed with the Clerk of the Circuit Court of Ohio County, West Virginia, and has served upon

Plaintiffs’ counsel, a Notice of Filing of Notice of Removal advising that said Defendant has

removed this action to the United States District Court for the Northern District of West

Virginia, Wheeling Division. A copy of the State Circuit Court Notice of Removal is attached

hereto as Exhibit 4.

       31.    In accordance with 28 U.S.C. §1446(b)(2)(A), all other Defendants consent to

the removal of this case, as evidenced by the executed Consent to Removal forms attached

hereto as Exhibits 5 and 6.

       32.    By filing this Notice of Removal, this Defendant does not waive any defense,

which may be available to it in this action.

       WHEREFORE, the Defendant Schneider Logistics, Inc. respectfully requests that this

case be removed from the Circuit Court of Ohio County, West Virginia, to the United States

District Court for the Northern District of West Virginia, and this Honorable Court assume

subject matter jurisdiction over this action on the diversity and federal question jurisdiction

grounds set forth in this Notice of Removal.




                                               8
Case 5:20-cv-00190-JPB Document 1 Filed 08/31/20 Page 9 of 11 PageID #: 9




                           DICKIE, McCAMEY & CHILCOTE, L.C.


                           By:   _/s/ Melvin F. O’Brien___________________________
                                 Melvin F. O’Brien, Esq. (WV #6797)
                                 Michelle D. Baldwin, Esq. (WV#8058)
                                 2001 Main Street, Suite 501
                                 Wheeling, WV 26003
                                 P: 304-233-1022
                                 F: 888-811-7144
                                 E-Mail: mobrien@dmclaw.com
                                          mbaldwin@dmclaw.com
                           Counsel for Defendant Schneider Logistics, Inc.




                                      9
 Case 5:20-cv-00190-JPB Document 1 Filed 08/31/20 Page 10 of 11 PageID #: 10




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF WEST VIRGINIA
                                    AT WHEELING

BEVERLY BURKE, Individually and
As Executrix of the ESTATE OF
DAVID REED BURKE, Deceased

       Plaintiff,

vs.                                          //////                         5:20-CV-190 (Bailey)
                                                          CIVIL ACTION NO. __________

GP TRANSPORTATION CO. d/b/a                                (Removed from the Circuit Court of
GP TRANSCO; CINTAS CORPORATION; and                        Ohio County, West Virginia, Civil
SCHNEIDER LOGISTICS, INC. a/k/a                            Action No. 20-C-163)
SCHNEIDER INTERNATIONAL

       Defendants.
                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 31th day of August, 2020, I electronically filed the foregoing
Notice of Removal with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following CM/ECF participants:

                                   James G. Bordas, III, Esq.
                                  Christopher J. McCabe, Esq.
                                  BORDAS & BORDAS, PLLC
                                     1358 National Road
                                     Wheeling, WV 26003
                                      Counsel for Plaintiff


                                   Joseph K. Merical, Esq.
                            GORDON REES SCULLY MANSUKHANI
                              41 South High Street, Suite 2495
                                   Columbus, OH 43215
                               Counsel for Cintas Corporation


                                Timothy A. Montgomery, Esq.
                         Pion, Nerone, Girman, Winslow & Smith, P.C.
                                  1500 One Gateway Center
                                   420 Ft. Duquesne Blvd
                                    Pittsburgh, PA 15222
                               Counsel for GP Transportation Co.



                                                 10
Case 5:20-cv-00190-JPB Document 1 Filed 08/31/20 Page 11 of 11 PageID #: 11




                            DICKIE, McCAMEY & CHILCOTE, L.C.


                            By:    _/s/ Melvin F. O’Brien__________________________
                                   Melvin F. O’Brien, Esq. (WV #6797)
                                   Michelle D. Baldwin, Esq. (WV#8058)
                                   2001 Main Street, Suite 501
                                   Wheeling, WV 26003
                                   P: 304-233-1022
                                   F: 888-811-7144
                                   E-Mail: mobrien@dmclaw.com
                                           mbaldwin@dmclaw.com

                            Counsel for Defendant Schneider Logistics, Inc.




                                      11
